Exhibit 10.1

EXECUTION

RETENTION AND ASSUMPTION AGREEMENT

This Retention and Assumption Agreement (this “Agreement”) is made as of
February 21, 2011, by and among Frontier Oil Corporation, a Wyoming corporation
(“Frontier”), Holly Corporation, a Delaware corporation (“Holly”), and Mike
Jennings (the “Executive”).

1. Preamble. This Agreement is entered into in contemplation of certain
transactions described in that Agreement and Plan of Merger by and among Holly,
North Acquisition, Inc. and Frontier dated as of February 21, 2011 (the “Merger
Agreement”). The undertakings set forth in Section 2 below shall become
effective immediately prior to the Closing (the “Effective Time”), provided that
upon termination of the Merger Agreement under Article 7 thereof this Agreement
shall terminate and have no effect. Notwithstanding the above, the parties
hereto acknowledge adequate consideration for the entering into of this
Agreement, and this Agreement may not be terminated or repudiated unilaterally
by either party. This Agreement incorporates a Schedule, attached hereto, and
labeled Schedule A, identifying certain “Restricted Stock Agreements” as so
identified thereon, and certain “Stock Unit/Restricted Stock Agreements,” also
as so identified thereon, which shall collectively be referred to as the
“Executive Stock Agreements.” Capitalized terms used and not defined herein have
the meanings given such terms in the Merger Agreement.

2. Waiver. Effective as of the Effective Time Executive waives the following
rights in respect of any shares of Restricted Stock held under any Executive
Stock Agreement as of the Effective Time (such shares of Restricted Stock, as
held on the date of this Agreement, being listed on Schedule A):

(a) automatic 100% vesting of the Restricted Stock under Section 2(c) of any
Restricted Stock Agreement, or under Section 3(c) of any Stock Unit/Restricted
Stock Agreement, upon the occurrence of a “Change in Control” as such term is
defined in the Frontier Oil Corporation Omnibus Incentive Compensation Plan (the
“Plan”) on account of the filing of the Registration Statement, the Closing or
any other transaction contemplated by the Merger Agreement,

(b) automatic vesting in full upon a voluntary termination of employment as
described under Section 7.02(b)(iv) of the Executive’s Change in Control
Severance Agreement dated December 30, 2008 (the “Severance Agreement”) based
solely on a breach by Holly of the first sentence of Section 3.04 of the
Severance Agreement, and

(c) automatic vesting in full upon a voluntary termination of employment
described under Section 7.02(c) of the Severance Agreement,

provided that the Executive is not waiving any other rights, including rights to
automatic vesting, under any other terms of the Executive Stock Agreements or
the Severance Agreement.

 

1



--------------------------------------------------------------------------------

For clarity, (i) any rights of the Executive in respect of Frontier Stock Units
held under the Executive Stock Agreements at the Effective Time (including
rights in respect of shares of Frontier Restricted Stock issuable in exchange
for those Frontier Stock Units) shall be unaffected by the waiver described
above, and shall instead be determined under the terms of the Stock
Unit/Restricted Stock Agreements as in effect at the Effective Time, (ii) any
dividends or dividend equivalent amounts with respect to Frontier Stock Units or
Frontier Restricted Stock under the Executive Stock Agreements accrued but
unpaid at the Effective Time shall be paid out on the Closing, and (iii) any
dividends with respect to Holly Restricted Stock held pursuant to the Executive
Stock Agreements, as assumed by Holly as provided below, shall be paid as and
when such dividends are paid to holders of unrestricted stock of the same class.

3. Assumption. At the Closing, Holly shall assume

(a) all of the obligations of Frontier under the Executive Stock Agreements,
which shall then apply to all of the Holly Restricted Stock issued as
contemplated in Section 2.3(c) of the Merger Agreement in respect to Frontier
Restricted Stock held under the Executive Stock Agreements, subject only to the
modifications described in Section 2 of this Agreement, and

(b) all of the obligations of Frontier under the Severance Agreement subject
only to the following modifications:

(i) The Executive’s written notice under Section 1.01 to extend the term of the
Severance Agreement to the third anniversary of the CiC Date shall be deemed
given and the term shall extend accordingly.

(ii) Section 7.01(a) of the Severance Agreement shall be amended and restated to
read in its entirety as follows:

“[t]he Company shall pay to the Executive (or his dependents, beneficiaries or
estate as the case may be), within 30 days following his Termination of
Employment, a lump sum amount equal to 6.0 times his annual Base Salary as
provided in Section 4.01(a).”

(iii) The Executive shall waive the right to assert that a relocation of his
principal place of employment to Dallas, Texas constitutes a breach of the
Severance Agreement or otherwise constitutes grounds for a “Termination of
Employment” under Section 7.02(b) of the Severance Agreement.

(iv) Section 7.02(c), enabling the Executive voluntarily to effect a
“Termination of Employment” during the sixty day period following the first
anniversary of the CiC, date shall be deleted.

 

2



--------------------------------------------------------------------------------

4. Reimbursement. Holly shall reimburse the Executive as provided below for

(a) any increased net Federal state and local income tax incurred directly or
indirectly by the Executive in the aggregate as a result of a change in the year
of inclusion in income arising from a failure of any nonqualified deferred
compensation plan to comply with any requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), or

(b) any interest or other amount added to tax under Section 409A(B)(i)(I) or
(II) of the Code

(in either case the “Increased Taxes”), such reimbursement (the “Reimbursement”)
to be in an amount which, after reduction of any net Federal, state or local
taxes of any kind (including excise taxes) on the Reimbursement, shall equal the
Increased Taxes. The Reimbursement in respect of any amount of Increased Taxes
shall be paid immediately prior to the due date for the payment of any Increased
Taxes, provided Holly shall not be required to pay any Reimbursement prior to 30
days after the date of any written notice from the Executive setting forth the
amount of such Increased Taxes.

5. Miscellaneous.

5.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to principles of
conflicts of law.

5.2 Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors, and
administrators of the parties hereto.

5.3 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and supersedes all prior oral or written (and all contemporaneous
oral) agreements or understandings with respect to the subject matter hereof.

5.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which may be executed by less than all of the parties hereto, each of
which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

5.5 Notice. Any notice, request or other communication required or permitted
under this Agreement (a “Notice”) shall be in writing, addressed as provided
below, and shall be deemed to be effective and properly given: (a) when
delivered, if delivered in person; (b) when sent, if sent by facsimile or other
electronic means and confirmation of receipt is received; (c) three (3) days
after being sent by certified or registered United States mail, return receipt
requested; or (d) the date designated as the delivery date, if sent by
nationally recognized overnight courier. All Notices not delivered personally or
by facsimile or other electronic means shall be sent with postage and other
charges prepaid and properly addressed to the party to be notified at the
address set forth for such party on the signature page of this Agreement; any
party (and such party’s permitted assigns) may change such party’s address for
receipt of future Notices by giving written Notice to the other parties in the
manner provided herein for giving Notice.

 

3



--------------------------------------------------------------------------------

5.6 Amendments. The provisions of this Agreement may be amended at any time and
from time to time, and particular provisions of this Agreement may be waived,
only by an agreement or consent in writing signed by Frontier, Holly and the
Executive.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Frontier, Holly and the Executive have caused this Agreement
to be executed as of the date first above written.

 

FRONTIER OIL CORPORATION By:  

/s/ Doug S. Aron

Name:   Doug S. Aron Title:   Executive Vice President and Chief Financial
Officer Address for Notices: 10000 Memorial Drive, Suite 600 Houston, Texas
77024-3411 Fax: (713) 688-0616 Telephone: (713) 688-9600 HOLLY CORPORATION By:  

/s/ Matthew P. Clifton

Name:   Matthew P. Clifton Title:   Chief Executive Officer Address for Notices:
100 Crescent Court, Suite 1600 Dallas, Texas 75201-6915 Fax: (214) 871-3560
Telephone: (214) 871-3555 By:  

/s/ Michael C. Jennings

Name:   Michael C. Jennings Address for Notices: 10000 Memorial Drive, Suite 600
Houston, Texas 77024-3411 Fax: (713) 688-0616 Telephone: (713) 688-9600

 

5



--------------------------------------------------------------------------------

Schedule A

Michael C. Jennings - Restricted Stock and Stock Unit/Restricted Stock Award
Agreements

 

Type of Award Agreement

   Date of
Grant      Number of
Restricted
Shares/Units
Granted      Number of
Unvested
Restricted Shares      Number of
Unvested Units  

Restricted Stock

     3/24/08         15,862         7,931         N/A   

Restricted Stock

     2/24/09         42,744         32,058         N/A   

Restricted Stock

     3/25/09         8,929         6,697         N/A   

Restricted Stock

     2/23/10         66,000         66,000         N/A   

2008 Stock Unit/Restricted Stock

     2/27/08         42,857         5,953         12,671   

2009 Stock Unit/Restricted Stock

     2/24/09         99,736         55,409         33,245   

2010 Stock Unit/Restricted Stock

     2/23/10         99,000         0         99,000   

 

6